DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 9 and 17 are amended. Claims 6, 8, 14, 16, 22 and 24 are cancelled. Claims 1-5, 7, 9-13, 15, 17-21 and 23 are presented for examination. 
Priority
This application has a prior filed provisional application filed on 3/11/2020 
Information Disclosure Statement
The information disclosure submitted on 1/22/2021 and 6/16/2021 was filed after the mailing data of the first office action. The submission is following the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter

Claims 1-5, 7, 9-13, 15, 17-21 and 23 are allowed. Following are the reasons for allowance: 
Cited prior art of Senior ( US Pat# 9202464) and further in view of Dietz ( US Pub: 20190028696) and further in view of Lovitt ( US Pat 10595149)  or any combination searched or made in record fails to teach the concept of claims 1, 9 and 17  as a whole including “obtaining calibration information for a three-dimensional space incorporating an ambient cooperative intelligence (ACI) system, wherein the ACI system includes a video recording subsystem, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHA MISHRA/            Primary Examiner, Art Unit 2674